o ON ODO ON BR WHO HD =

NN NM NO MS MB NH DY |=& =o o@w ww ow ow 4a on an A
oO a Ff OH |= FG O© HOH NIN ODO HT BODO HB A GS

Case 2:18-cv-00240-RAJ Document 31 Filed 06/19/19 Page 1 of 5

The Honorable Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

AMY VIKLUND, individually and on
behalf of her minor child, T. V.,

Plaintiffs,
V.

WASHINGTON STATE
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES, LATIA RAY,
KIMBERLY ATCHLEY, DAN
SCHNEIDER, JENNIFER STRUS, and
DEFENDANTS JANE DOES LIX,

Defendants.

 

 

 

 

No. 2:18-cv-00240-RAJ

UNOPPOSED MOTION FOR
APPOINTMENT OF SETTLEMENT
GUARDIAN AD LITEM FOR MINOR
CHILD, T.V.

Noted for June 19, 2019

Plaintiffs hereby move the Court, under Fed. R. Civ. R. 17, for an order appointing a

settlement guardian ad litem to investigate the adequacy of the settlement offered to Plaintiff

T.V., a minor, in this action. Defendants, Washington State Department of Social and Health

Services, Latia Ray, Kimberly Atchley, Dan Schneider, and Jennifer Strus, do not oppose

this appointment.

A guardian ad litem is requested for T.V., pursuant to LCR 17(c), to investigate the

adequacy of the offered settlement and report thereon. It is proposed the following individual

be appointed to serve as guardian ad litem for T.V.:

UNOPPOSED MOTION FOR APPOINTMENT OF
SETTLEMENT GAL FOR MINOR CHILD, T.V.

NO. 2:18-cv-00240-RAJ — Page 1

Yar muth Lip

 

1420 Fifth Avenue, Suite 1400
Seattle, Washington 98101
phone 206.516.3800 fax 206.516.3888

 
—

oo 86 © NN OD oO BR W PD

 

 

Case 2:18-cv-00240-RAJ Document 31 Filed 06/19/19 Page 2 of 5

Jo-Hanna Read, a member of the Washington bar, with offices at 2200 Sixth Ave., Suite

1250, Seattle, WA 98121, telephone 206-441-1980.

Ms. Read is well-qualified to serve as guardian ad litem, and has agreed to do so. Attached to

this motion is Ms. Read's curriculum vitae.

Respectfully submitted this 19 day of June, 2019.

YARMUTH LLP

By: .s/Molly A. Terwilliger
Molly A. Terwilliger, WSBA No. 28449

1420 Fifth Avenue, Suite 1400
Seattle, WA 98101

Phone: 206.516.3800

Email: mterwilliger@yarmuth.com

LEGAL VOICE

By: s/Kim Clark

Kim Clark, WSBA No. 51644
907 Pine Street, Suite 500
Seattle, WA 98101

Phone: 206.682.9552

Email: kclark@legalvoice.org

Attorneys for Plaintiffs

UNOPPOSED MOTION FOR APPOINTMENT OF
SETTLEMENT GAL FOR MINOR CHILD, T.V.
NO. 2:18-cv-00240-RAJ — Page 2

Yarmuth Lup

 

1420 Fifth Avenue, Suite 1400
Seattle, Washington 98101
phone 206.516.3800 fax 206.516.3888

 
oo ON ODO oO B&B WH HS =

NO RN PR NR NH NYO NH A = or wm | | ooh nh ul Uk
oOo a7 F&F WS HS |= 0 © OB N O ON BR WD DH aA

 

 

Case 2:18-cv-00240-RAJ Document 31 Filed 06/19/19 Page 3 of 5

IT IS SO ORDERED.

42R@2SSER} ORDER

THE HONORABLE al A. JONES
United States District na

UNOPPOSED MOTION FOR APPOINTMENT OF Yarmuth wp

SETTLEMENT GAL FOR MINOR CHILD, T.V.

NO. 2:18-cv-00240-RAJ — Page 3

 

1420 Fifth Avenue, Suite 1400
Seattle, Washington 98101
phone 206.516.3800 fax 206.516.3888

 
